Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 17, 24 and 32, each recites the cams to receive a portion of “first and second power cables”. For example, claim 17, line 24 recites “a first upper attachment configured to receive a second portion of the first power cable,”.  However, none of the claims, positively, recites first and second power cables.  Thus, since no power cables, positively, claimed, it is unclear to what portion/s of the power cables the claims are referring to; likewise with other claimed portions.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 17,19, 21, 22, 24, 25, 29-32 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3,7,9-11 and 13of U.S. Patent No. 11,085,728. 
	Claims 17,19,20, 23-25, 27, 29 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 11, 12, 15 and 16 of U.S. Patent No. 10,254,073. 
	Claims 17,19, 20, 24, 27, 29 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9 and 19 of U.S. Patent No. 10,209,026. 
	Claims 17, 19, 20, 23-25, 27 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,7,8, 11-13, 15 and 19 of U.S. Patent No. 9,494,379. 
	Claims 17, 20, 21, 24, 25, 27, 29, 30. 32, 33 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 11-13 and 19 of U.S. Patent No. 9,879,936. 
	Claims 17, 20, 24, 25 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5, 10-12 and 15 of U.S. Patent No. 9,354,015. 
	Claims 17, 19-22, 24, 25, 27, 29-32, 35 and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 12-14 of U.S. Patent No. 10,962,322. 
	Claims 17, 19, 20, 24, 25, 29, 32 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4, 11 and 12 of U.S. Patent No. 10,712,118. 
	The above claims and the co-pending Patents, all recites a similar crossbow device, that includes at least two limbs (i.e. a first and second limb), having one end connected to the crossbow’s rail and other end with a cam device; whereas each cam includes upper and lower helical journals, to receive first and second power cables, respectively, and a draw guide to receive a draw string; the crossbow device further includes cable attachment means (upon the crossbow’s rail) with upper and lower attachment points to receive the upper and lower portions of the first and second power cables, respectively.  
	As it stated in MPEP 804 (B1) "Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, 
on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).” 
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the above application and any one of the US patent, at once envisage the invention claimed of the patent within the claimed of the above application.
	Furthermore, Although the conflicting claims are not identical, 
they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
Claims 17, 19, 20-26, 32 and 34-36  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of copending Application No. 16/281,239 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because, The above claims and ‘239, each recites a similar crossbow device, that includes at least two limbs (i.e. a first and second limb), having one end connected to the crossbow’s rail and other end with a cam device; whereas each cam includes upper and lower helical journals, to receive first and second power cables, respectively, and a draw guide to receive a draw string; the crossbow device further includes cable attachment means (upon the crossbow’s rail) with upper and lower attachment points to receive the upper and lower portions of the first and second power cables, respectively.  
	As it stated in MPEP 804 (B1) "Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).” 
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the above application and ‘239, at once envisage the invention claimed of the patent within the claimed of the above application.
	Furthermore, Although the conflicting claims are not identical, 
they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21, 23-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas US 2011/0308508 (“Islas”) in view of Norkus US 2007/0044782 (“Norkus”).
	As per claim 17, Islas discloses a crossbow (10)(Figs. 1-4; pars. [0011]-[0014]), comprising: a center rail (stock 12)(Fig. 1; [0011]); 
	a first limb including a first end and a second end, the first end of the first limb coupled to the center rail; a second limb including a third end and a fourth end, the third end coupled to the center rail (left and right limbs 16 connected to rail 12, at a respective ends, via riser 14)(Fig. 1; [0011]); 
	a first cam coupled to the first limb proximate the second end of the first limb, the first cam including: a first side having a first journal configured to receive a first portion of a first power cable, a second side having a second journal configured to receive a first portion of a second power cable, and a first draw string guide disposed between the first side of the first cam and the second side of the first cam (left cam 20 including a first and second journals 28a and 28b to receive first and second power cables 26 and draw string 24 for receiving bow string 22)(Fig. 1; note Fig. 4 regarding a perspective view of the cam; note Figs. 2 and 3 as the cam to receive the complementary power cable within each respective journal; note also [0013]); 
	a second cam coupled to the second limb proximate the fourth end of the second limb, the second cam including: a third side having a third l journal configured to receive a first portion of a third power cable, a fourth side having a fourth journal configured to receive a first portion of a fourth power cable, and a second draw string guide disposed between the third side of the second cam and the fourth side of the second cam (right cam 20 including a third and fourth journals 28a and 28b to receive a third and fourth power cables 26 and draw string 24 for receiving bow string 22)(Fig. 1; note Fig. 4 regarding a perspective view of the cam; note Figs. 2 and 3 as the cam to receive the complementary power cable within each respective journal; note also [0013]); 
	a cable attachment mechanism coupled to the center rail, the cable attachment mechanism including: a first upper attachment configured to receive a second portion of the first power cable, a first lower attachment configured to receive a second portion of the second power cable, a second upper attachment configured to receive a second portion of the third power cable, and a second lower attachment configured to receive a second portion of the fourth power cable (pylons 32 for attachment of the left and right power cables (i.e. first-fourth portions) at upper and lower attachment positions, for each respective power cables 26)(Fig. 4; note also Figs. 2 and 3 as for such connection between the power cable and pylons 32; also note [0013]); 
	and a draw string that crosses over the center rail, between the first cam and the second cam, and being coupled to the first cam and the second cam, wherein a first portion of the draw string is received within the first draw string guide and a second portion of the draw string is received within the second draw string guide (bow string 22)(Figs. 1-3; [0006], [0011], and [0013]).
	Islas is not specific regarding the cams including helical journal (i.e. a first helical journal-a second helical journal- a third helical journal-a fourth helical journal).
	However, it is well known in the art to use an helical journal within a cam assembly, as taught by Norkus (helical grooves 30)(Fig. 7 and [0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Islas’s cams with helical journal as taught by Norkus for the reason that a skilled artisan would have been motivated by Norkus’ suggestions to form an archery bow including such helical journal overcomes many limitations that have precluded the practical use of the inverted-limb configuration. The present archery bow has the advantages of a compound system and offers a longer power-stroke having the capacity to store and release substantially more energy than possible in the prior state-of-the-art archery bows, which include traditional, inverted, and compound bow designs. In comparison, an archery bow according to the present invention has nearly twice the power-stroke and energy capacity of such earlier designs; features of a practicable extended power-stroke inverted compound archery bow according to the present invention include an extended-capacity cam system having two cams, each of which engages the bowstring and separate cables extending to limbs of the bow. Drawing the bowstring causes the cables to wind onto the cams, producing limb tension that acts to propel an arrow when the bowstring is released ([0007] and [0008]).
	Thus, a skilled artisan would have apparated that utilizing helical journal within Islas  would have enhanced the use of the archery bow as suggested by Norkus.
	Within the modified Islas each side of the cams (i.e. first-fourth journals, as taught by Islas) would have an helical journal, and thus the modified Islas-Norkus would have a first helical journal-a second helical journal- a third helical journal-a fourth helical journal, with a respective power cable, that connected to a respective attachment mechanism.     
As per claim 18, Islas discloses further comprising a riser coupled to the center rail, wherein: the first end of the first limb couples to the center rail via the riser; and the third end of the second limb couples to the center rail via the riser (riser 14 connected the limbs 16 to rail/stock 12)(Fig. 4 and [0011]).
	As per claim 19, with respect to further comprising: a third limb including a fifth end and a sixth end, the fifth end of the third limb coupled to the center rail, wherein the first cam couples to the third limb proximate the sixth end of the third limb; and a fourth limb including a seventh end and an eighth end, the seventh end of the fourth limb coupled to the center rail, wherein the second cam couples to the fourth limb proximate the eighth end of the fourth limb, note Islas’s Figs. 1 and 3, as each limb 16 is a pair of limbs having the cam assembly 20 connected thereto (see also [0011] and [0013]). 
	As per claim 20, with respect to wherein: the first upper attachment is disposed on a first side of the center rail; the first lower attachment is disposed on the first side of the center rail; the second upper attachment is disposed on a second side of the center rail; and the second lower attachment is disposed on the second side of the center rail, note Islas’s Fig. 1 and [0013] as each power cable 26 attached to a respective upper and lower attachment (of pylons 32) disposed on the first and second sides of rail/stock 12.  
	As per claim 21, Islas discloses further comprising a string carrier engaged with the center rail, the string carrier being configured to receive the draw string, wherein the string carrier is configured to translate between a cocked position in which the draw string is in a drawn position and a de-cocked position in which the draw string is in a released position (traveling string release 34)(Fig. 1; [0006] and [0014]).
	As per claim 23, with respect to wherein: the center rail includes a distal end and a proximal end; and the draw string crosses over the center rail at a first location that is closer to the distal end than a second location at which the cable attachment mechanism couples to the center rail, note Islas’ Fig. 1 as the location of bow string 22 crossing over stock/rail 12 and the location of pylons 32 (cable attachment mechanism) in relation to the distal-proximal ends of stock/rail 12.
	As per claim 24, since the claim’s limitations are very similar to claim 17, the examiner states that claim 24 is rejected over Islas and Norkus  for the same 
reasons discussed above with respect to claim 17.
	It is important to note that such statement by the examiner is not merely 
to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above 
rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.   
As per claim 25, with respect to wherein: the first limb includes a first end and a second end; the second limb includes a third end and a fourth end; the first end of the first limb couples to the center rail; the first cam couples to the first limb proximate the second end of the first limb; the third end of the second limb couples to the center rail; and the second cam couples to the second limb proximate the fourth end of the second limb, note Islas’s Figs. 1 and 3, as each limb 16 is a pair of limbs having the cam assembly 20 connected thereto (see also [0011] and [0013]); the other end of each limb is connected to rail/stock 12 via raiser stock 14 (Fig. 1; see also Figs. 2 and 3 in conjunction to [0011]). 
	As per claim 26, with respect to wherein: the center rail includes a distal end and a proximal end; and the draw string crosses over the center rail at a first location that is closer to the distal end than a second location at which the attachment mechanism couples to the center rail, note Islas’ Fig. 1 as the location of bow string 22 crossing over stock/rail 12 and the location of pylons 32 (cable attachment mechanism) in relation to the distal-proximal ends of stock/rail 12.
	As per claim 27, with respect to wherein: the second portion of the first power cable at least partially wraps around the first upper attachment; the second portion of the second power cable at least partially wraps around the first lower attachment; the second portion of the third power cable at least partially wraps around the second upper attachment; and the second portion of the fourth power cable at least partially wraps around the second lower attachment, note Islas’s Figs. 1-3 and [0013], [0014] as each power cable 26 connected to the respective upper and lower attachment mean s of pylons 32.  Note Norkus’s Figs. 5, 7 and 8 in conjunction to at least [0025]-[0027] as the riser including cams 18 and 20 (construed as attachment means) for cables (e.g. cable 24) to be wrapped around the cams.
	Within the modified Islas the attachment points (as taught by Islas) would have includes such cams to wrapped the cable thereupon (as taught by Norkus) for the same reasons discussed above with respect to claim 17, i.e. to enhance the use of the crossbow archery to provide a crossbow device that overcomes many limitations that have precluded the practical use of the inverted-limb configuration; has the twice the power-stroke and energy capacity of such earlier designs; and causes the cables to wind onto the cams, producing limb tension that acts to propel an arrow when the bowstring is released.    
	As per claim 28, Islas discloses further comprising a riser coupled to the center rail, wherein: the first limb couples to the center rail via the riser; and the second limb couples to the center rail via the riser (riser 14 connected the limbs 16 to rail/stock 12)(Fig. 4 and [0011]).
	As per claim 29, with respect to wherein: the first upper attachment is disposed on a first side of the center rail; the first lower attachment is disposed on the first side of the center rail; the second upper attachment is disposed on a second side of the center rail; and the second lower attachment is disposed on the second side of the center rail, note Islas’s Fig. 1 and [0013] as each power cable 26 attached to a respective upper and lower attachment (of pylons 32) disposed on the first and second sides of rail/stock 12.  
	As per claim 30, Islas discloses further comprising a string carrier engaged with the center rail, the string carrier being configured to receive the draw string, wherein the string carrier is configured to translate between a cocked position in which the draw string is in a drawn position and a de-cocked position in which the draw string is in a released position(traveling string release 34)(Fig. 1; [0006] and [0014]).
	As per claim 32, since the claim’s limitations are very similar to claim 17, the examiner states that claim 32 is rejected over Islas and Norkus  for the same 
reasons discussed above with respect to claim 17.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 33, with respect to wherein: the first power cable at least partially wraps around the first upper member; the second power cable at least partially wraps around the first lower member; the third power cable at least partially wraps around the second upper member; and the fourth power cable at least partially wraps around the second lower member, note Islas’s Figs. 1-3 and [0013], [0014] as each power cable 26 connected to the respective upper and lower attachment mean s of pylons 32.  Note Norkus’s Figs. 5, 7 and 8 in conjunction to at least [0025]-[0027] as the riser including cams 18 and 20 (construed as attachment means) for cables (e.g. cable 24) to be wrapped around the cams.
	Within the modified Islas the attachment points (as taught by Islas) would have includes such cams to wrapped the cable thereupon (as taught by Norkus) for the same reasons discussed above with respect to claim 17, i.e. to enhance the use of the crossbow archery to provide a crossbow device that overcomes many limitations that have precluded the practical use of the inverted-limb configuration; has the twice the power-stroke and energy capacity of such earlier designs; and causes the cables to wind onto the cams, producing limb tension that acts to propel an arrow when the bowstring is released.    
	As per claim 34, with respect to wherein: the center rail includes a distal end and a proximal end; and the draw string crosses over the center rail at a first location that is closer to the distal end than a second location at which the attachment mechanism couples to the center rail, note Islas’ Fig. 1 as the location of bow string 22 crossing over stock/rail 12 and the location of pylons 32 (cable attachment mechanism) in relation to the distal-proximal ends of stock/rail 12.
	As per claim 35, Islas discloses further comprising a string carrier engaged with the center rail, the string carrier being configured to receive the draw string, wherein the string carrier is configured to translate between a cocked position in which the draw string is in a drawn position and a de-cocked position in which the draw string is in a released position (traveling string release 34)(Fig. 1; [0006] and [0014]).
	As per claim 36, with respect to wherein: the first helical journal extends from a first surface of the first cam; the second helical journal extends from a second surface of the first cam that is opposite the first surface of the first cam; the third helical journal extends from a third surface of the second cam; and the fourth helical journal extends from a fourth surface of the second cam that is opposite the third surface of the second cam, note Islas’ Figs. 1 and 4 in conjunction to [0013], wherein each cam’s journal 28a-28 extending therefrom surface in an upper and bottom opposite from each cam 20 to receive a respective power cable portion within.  Within the modified Islas each journal would have been an helical journal, to include a first helical journal-a second helical journal- a third helical journal-a fourth helical journal. 
Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas and Norkus as applied to claims 17 and 30 above, and further in view of Rasor et el US 2010/0170488 (“Rasor”)
As per claims 22, 31 Islas is not specific regarding further comprising: a tension member coupled to the string carrier; a rotating member coupled to the tension member; and a cocking handle configured to rotate the rotating member to retract the tension member and translate the string carrier from the de-cocked position to the cocked position.
However, Rasor discloses : a tension member coupled to a string carrier (flexible retractor rope (88) coupled to bowstring release (86); a rotating member coupled to the tension member(spool 120 connected to rope 88); and a cocking handle configured to rotate the rotating member to retract the tension member and translate the string carrier from the de-cocked position to the cocked position (crank arm 82 connected to spool 120 to facilitate bowstring release between cocked and de-cocked positions)(Figs. 1-3; and 6-7; note also [0055], [0062]-[0065], [0072] (de-coked) and [0075]+ as the manner to coked the crossbow).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Islas’ to further comprising :a tension member coupled to the string carrier; a rotating member coupled to the tension member; and a cocking handle configured to rotate the rotating member to retract the tension member and translate the string carrier from the de-cocked position to the cocked position as taught by Rasor for the reason that a skilled artisan would have been motivated by Islas’ suggestions to use any suitable, known coking devices that can translate the string carrier between cocked and -de-coked position in [0014]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      5/11/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711